UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2109



A.B. CARTER, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


FABRIC RESOURCES INTERNATIONAL, LIMITED,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-97-549-3-MU)


Submitted:   April 20, 2000                 Decided:   June 16, 2000


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John P. Mann, Jr., MANN LAW FIRM, Greenville, South Carolina; Jack
D. Drum, GARLAND & DRUM, P.A., Gastonia, North Carolina, for Ap-
pellant. Raboteau T. Wilder, Jr., Wallace C. Hollowell, III, Alan
D. McInnes, KILPATRICK STOCKTON, L.L.P., Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fabric Resources International, Ltd., appeals the district

court’s order denying its motion to dismiss or in the alternative

to set aside the default judgment.   We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.   See A.B.

Carter, Inc. v. Fabric Resources International, Ltd., No. CA-97-

549-3-MU (W.D.N.C. Apr. 15, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                           AFFIRMED




                                2